Title: To Thomas Jefferson from George Taylor, Jr., 1 September 1792
From: Taylor, George, Jr.
To: Jefferson, Thomas



Dear sir
Philadelphia 1st. Septr. 1792.

My last to you was on the 26. ult. in answer to your favors of the 11. and 13. I have now the honor to acknowledge the receipt of your Note of the 19. ult. covering letters for Mr. Paleske and Mr. Knox,  and one from Mr. Hartley. The first, after copying I immediately sent as addressed. The other two I shall pay particular attention to.
Agreeably to your desire I herewith send a copy of the laws of the 1st. Session of the 2d. Congress.
Finding that Mr. Petit and Francis were likely to come to an open rupture, I have this day, agreeably to what I mentioned in mine of 26. dismissed the latter, informing him that if required, I would give him such a character as would probably answer until your arrival.
This Power I had conceived to be implied in your letter, and though the execution of it was unpleasant, there appeared to be no other alternative. If therefore I have acted wrong, I hope your goodness will impute it to the true cause, viz. that of endeavoring to evince a disposition to preserve peace in your family here, and convincing you thereby of the purity of the sentiments of high respect and attachment, with which I have the honor to be, Dr. Sir, Your most obedient and very humble servant

Geo: Taylor Jr.

